Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 1 of 10

Mr. Shajonny Santana wes . .
Reg. No. 77051-054 Certified Mail Receipt Number

F.C.L. Ray Brook 7019 0160 0000 5927 7758
Post Office Box 900
Ray: Brook, NewYork 12977

March 17, 2021

Office of the Clerk

United States District. Court
Southern District of New york
500 Pearl Street .

New York, New York 10007

Re: Shanjonny,Santana v. United States, Civil Case No. 21-Cv-
Crim. Case No. 17-Cr-00438

 

Dear Sir/Madam:

Please find enclosed one (1) original and two (2) copies of
the undersigned Pro se Movant's Motion under 28 U.S.C. §2255 to
vacate, set aside or correct sentence.

I have enclosed the extra copy so that it can be file-stamped
by your office in ordfer to be returned to me in the self addressed
stamped envelope provided herein for my personal records, ‘and to ac-
knowledge receipt of the same.

Thank you for your time and attention to this very important

matter, and I look forward to hearing from your office soon.

Very truly yours,

 

 

 

 

enc’.
Case 1:21-cv-02659-VEC

MOTION UNDER 28 U.S.C.

SENTENCE BY

Document 1 Filed 03/25/21 Page 2 of 10

Page 2
§ 2255 TO VACATE, SET ASIDE, OR CORRECT
A PERSON IN FEDERAL CUSTODY

 

United States District Court

 

Districts Southern District of NY.

 

Name (under which you were convicted): Sha j onny San tana Docket or Case No::

17-Cr-00438

 

 

Place of Confinement:

F.C.I. Ray Brook Prisoner Noi 77954054

 

 

UNITED STATES OF AMERICA

 

Movant Gnelude name under which you were convicted)

 

Shajonny Santana:

 

1.. (a) Name and location of court that

MOTION

entered the judgment of conviction you are challenging:

United States District Court for the Southern: District of
New York Located at 500 Pearl Street, New York, New York

10007

(b) Criminal docket or case number

Gf you know): 17-Cr-00438

2. (a) Date of the judgment of conviction Gf you know):

(b) Date of sentencing: January 7, 2019 ;
Length of sentence: One Hundred Twenty (120) months ©

a

U.S.G. §1962(d); Count
in violation of 18 U.S
but movant not charged
violation of 21 U.S.C.
resulting in murder in

Nature of crime (all counts): Count 1—RICO-Conspiracy in violation of 18

2—Violent Crimes In Aid of Racketeering

-C. §1959 (a) @) fcontained in indictment

in court]; Count 3—Drug Conspiracy in
§846; §84l(a)a(b); Count 4—Firearm use
violation of 18 U.S.C. §924(c)&(j) [con-

tained in indictment but movant not charged]; Count 5—Use o

a firearm.in violation

of 18 U.S.C. §924(c)

5. (a) What was your plea? (Check one)

(1) Not guilty 0

(2) Guilty %X (3) Nolo contendere (no contest) a

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?

Movant entered guilty: plea to Count 1 and not guilty to
remaining counts he was charged with in the indictment

6. Ifyou went to trial, what kind of trial did you have? (Check one) Jury O Judge only O

Non

-Applicable

 
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 3 of 10

Page 3

7, Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes No *

 

8. Did you appeal from the judgment of conviction? Yes EK No 0
§. Ifyou did appeal, answer the following: .
(a) Name of court: Uninted States Court of Appeals for the Second Gireuit
(b) Docket or case number (if you knew): 1, 8 -3776 ; .
(c) Result; Judgment of District Court Affirmed.
(d) Date of result (if you know); March 19, 2020 |
{e) Citation to the case Gf you know): (Unpublished—Summary Order)

() Grounds raised: Whether movant's sentence was unreasonabvle be-
cause of an improperly criminal history calculation which in-
cluded a prior youthful offender adjudication; the district
court impermissibly double counted violence involving the drug
conspiracy and similar conduct for racketeering act; and the
district court failed to consider movant's minor role in the
offenses, positive character and post-conviction conduct.

(g) Did-you file a petition for certiorari in the United States Supreme Court? Yes Q No WX
If “Yes,” answer the following: Non-Applicable
(1) Docket or case number (if you know): Non-Applicable
(2) Result! Non-Applicable

(3) Date of result (if you know): Non-Applicable
(4) Citation to the case (if you know): Non=Applicable
(5) Grounds raised: Non-Applicable

10. Other than the direct appeals Hsted above, have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court?
Yes No WX
ll. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court: ‘Non -Applicabie
(2) Docket or case number (if you know): Non-=Applicable
(3) Date of filing Gf you know}:.- Non -Applicable -
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 4 of 10

 

Page 4

.

(4) Nature of the proceeding: Non-Applicable
(5) Grounds raised: Non-Applicable

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes OG No KX
(7) Result: Non-Applicable = |
(8) Date of result (if you know): Non-Appl icabte
(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court: Non-Applicable ;
(2) Docket or case number (if you know): Non-Applicable
(3) Date of filing (if you know): Non-Applicable
(4) Nature of the proceeding: “Non-Applicable
(5) Grounds raised: Non-Applicable

(6) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes No XK ,

(F Result: Non-Applicable

(8) Date of result Gf you know):. Non-Applicable
(c) Did- you- appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application? oo

(1) First petition: Yes O No BX

(2) Second petition: Yes G No aX
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 5 of 10

' Page 6

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

why you did not:

Non-Applicable

12. For this motion, state every ground on which you claim that you are being held in violation of the

Constitution, laws, or treaties of the United States. Attach additional pages if you have more

 

than four grounds. State the facts supporting each ground.

GROUND ONE: «Ineffective Assistance of Counsel in violation of

of the Sixth Amendement of U.S. Constitution

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

A)

cy

Movant's attorney was ineffective rendering his guilty plea
involuntary due to counsel inducing and misrepresenting:.to
him the sentence movant would receive by entering a guilty
plea. Although, initially movant was unmoved by counsel's
promised sentence of time-served.in exchange for entering

a guilty plea and foregoing trial, counsel used movant's
family to convince him that a guilty plea was in his best
interest based on the fact that he had previously when to
trial and was acquitted. But for counsel's deceptive tactics
and misrepresentations, movant would have proceeded to trial
against the charges he faced. Due to counsel, clearly defi-
ctent performance in inducing movant to plea guilty to an
indictment that he was willing to test at a trial before a
jury, he was seriously prejudiced and would have proceeded
to trial not accepting the guilty plea.

Movant's attorney was inffective when he withdrew movant's
double jeopardy defense to the charged indictment which was
starkly similar to the charges and involved the identical
co-defendants that he was charged in a previous indictment
he proceeded to trial on which ended in an acquittal. Due

to counsel's deficient performance in withdrewing a lawful
double jeopardy claim even before the court making a ruling
was prejudicial to movant in that it prevented him from sat-
ting forth a viable constitutional defense to federal crimi-
nal charges.

Movant's appellate counsel was ineffective when she failed

to raise on appeal the violation of defendant's double jeo-
pardy rights, which cannot be waived by entrance of a guilty
plea. Clearly, appellate counsel's perform was deficient when
she raised less significant claims when the records demonstra-
the obvious constitutional double jeopardy issue. This failure
but appellate counsel prejudiced movant in violation of his
right to appeal and the effective assistance of appellate coun-
sel.

 
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 6 of 10

Page 6

 

(b) Direct Appeal of Ground One:
(1) if you appealed from the judgment of conviction, did you raise this issue?
Yes O No AX. ,

(2) If you did not raise this issue in your direct appeal, explain why:

Issues based on the ineffective assistance of counsel

(c) Post-Conviction Proceedings:
(i) Did you vaise this issue in any post-conviction motion, petition, or application?
: Yes O No aX
(2) If your answer to Question (c)(1) is Yes,” state:
Type of motion or petition: Non-Applicable
Name and location of the court where the motion or petition was filed: Non-Applicable
Docket or case number (if you know): non-Applicable
Date of the court’s decision: Non-Applicable

Result (attach a copy of the court’s opinion or order, if available):

Non-Applicable

(3) Did you receive a hearing on your motion, petition, or application?
Yes O No GX

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q No AX

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes O No ChX

(6) If your answer to Question (c)(4) is “Yes,” state: Non-AppLlicable

Name and location of the court where the appeal was filed:

Non-Applicable

Docket or case number (if you know): Non-Appl icable

Date of the court’s decision: ~Non-Applicable

Result (attach a copy of the court’s opinion or ordey, if available):

Non-Applicable

(7) IE your answer to Question (c)(4) or Question {c)(5) is “No,” explain why you did not appeal or

” yaise this issue:

Non-Applicable
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 7 of 10

Page 7

18. Is there any ground in this motion that you have not previously presented in some federal court?
If so, which ground or grounds have not been presented, and state your reasons for not

presenting them:

. These claims are based on ineffective assistance of
counsel which are best raised in the collateral context.

14, Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
fay he indement you are challenging? YesQ Nox
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

Non-Applicable

1b, Give the name and address, if known, of each attorney who represented you in the following

stages of the judgment you are challenging:

(a) At preliminary hearing: Non- Applicab le

waienment and plea: Mc. Harvey’ Fishburn, Esq: 4ii Broadway
©) A anaigomee vu Suite 701 New York, New York 10006.

(c) At trial: Non-Applicabie (movant entered guilty plea)

(@) At sentencing, Lorraine Ganli-Rufo, Esq., 48 Wall Street, 5th fl.
New York New York, 10005 OO a

(e) On appeal: Lorraine Canli-Rufo, Esq. (Same as Above)

(f) In any post-conviction proceeding: Non-Applic able

(g) On appeal from any ruling against you in a post-conviction proceeding:

Non-AppLlicable

 
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 8 of 10

Page 8

16, Weve you sentenced on more than one count of an indictment, oy on more than one indictment, in
the same court and at the same time? Yes O No BX
17. Do you have any future sentence to serve after you complete the sentence for the judgment that -

you are challenging? Yes O No EK
(a) If so, give namie and location of court that imposed the other sentence you will serve in the

future:

Non-Applicable

(b) Give the date the’ other sentence was imposed: Non ~Applicable
(c) Give the length of the other sentence: Non=Appl icable
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

judgment or sentence to be served in the future? Yes Q No XK

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you

must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not

bar your motion.*

Movant's motion is being filed within the one~year
limitation period required by statute following his con-
viction becoming final.

 

* The Antiterrorism and Effective Death Penalty Act of 1996 CAEDPA”) as contained i in 28 U.S.C.
§ 2255, paragraph 6, provides in part that: .
A one-year period of limitation shall apply to a motion under this section. The limitation peridd
. shall run from the latest of —

(1} the date on which the judgment of conviction became final; ' .
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(8) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered thr ough the exercise of due diligénce.

 
Case 1:21-cv-02659-VEC Document 1 Filed 03/25/21 Page 9 of 10

Page 9

Therefore, movant asks that the Court grant the following relief:

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of pexjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
(month, date, year). ‘ .

' Executed (signed) on Bt TY 207! (date).

Nidal
EG ff ULE C cag

Signatare of dovant

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.

 

 
 

 

 

            

  

MR § AC Araceae dle
REG . ; ——
FC I RAY BROOK
PoSr office Box 900 HUMTAMUNA UA
RAY BROOK NEW YORK 12977
- 7OL9 O140 OO00 5527 7758

e ill &

4G00
10007 A2305H1 28753-09

          

 

 

 

 

 
 

A Filled O3/2oled Page 10 of .£@:::

 

 

 

 

  

| : oo P.O. BOX 300 RAY BROOK, NEW YORK
pare: s\avhar

S.

Mw .

=

>}

ORe

Ot

Ol.

O}

Ww 1

> .

|

10 | OFFICE OF THE CLERK

Nj UNITED STATES DISTRICT COURT

2 SOUTHERN DISTRICT Of NEW YORK

? | 500 PEARL STREET

wt NEW YORK NEW YORK 10007

a

@ |

Y |

ot

O | x FCT RAY BROOK
|

 

, “The enclosed letter was piovessod through special maflins

procedures for forwarding to you. The letter has neither been

| 4 . : gpened nev inspected. IT the writer raises a question or proble

; over which this factity has jurisdiction, you may wish to retur
material for further information ot clarification, Tf the oriter

: - . : 2 o 1 Peyr grey te a - J
{ E 7 Al M fy | | | enclosed correspondence forforwarding to another ad:tressce, 1

 
